El Juez Asociado Señor Franco Soto,
emitió la opinióu del tribunal.
Francisco Miranda fue nombrado Tesorero Municipal del Municipio de Arecibo en julio 1, 1924. En 4 de noviembre del mismo año se celebraron elecciones generales en Puerto *797Rico y el demandado Ricardo Agrait Aldea fue electo, en la candidatura local, Alcalde de Arecibo. El demandado luego de tomar posesión de su oficio designó los demás funciona-rios ejecutivos que enumera el artículo 28 de la Ley No. 11, aprobada en junios 25, 1924 (p. 84), nombrando _ entre ellos a José R. Castillo para desempeñar el' cargo de tesorero municipal, del cual tomó posesión el 19 de enero de 1925.
El peticionario protestó de la designación de José R. Castillo, y ba interpuesto el presente recurso de mandamus solicitando se le reponga en su cargo, alegando en resumen que él había sido nombrado por cuatro años y que el de-mandado “le destituyó y separó de su cargo sin justa causa ni previa audiencia y formulación de cargos por escrito, si los hubiere, y presentar el peticionario la prueba que tu-viere en su favor, con infracción del artículo 28 de la vi-gente Ley Municipal y de 1a. Constitución de los Estados Unidos, privándole de su cargo y de sus emolumentos sin el debido proceso de ley.”
Bajo la ley original No. 85, estableciendo un gobierno local y reorganizando los servicios municipales, aprobada en julio 31, 1919 (p. 685), la administración de los municipios estaba regida por un gobierno cuasi por comisión, pues se-gún reza el artículo 15 de aquella ley, el gobierno de cada municipio quedaba investido en una asamblea municipal y un concejo de administración. El concejo de administración se componía de varios jefes ejecutivos, elegidos por la asam-blea municipal y no se expresaba el término de duración. Artículos 28 y 29 (p. 701). Sin embargo, como las asam-bleas municipales eran elegidas por el voto popular y el ar-tículo 16 prescribe que en todas las elecciones generales los electores de cada municipio elegirán una asamblea municipal, había que suponer lógicamente que el concejo de admi-nistración no podía tener más duración que la que tuviera aquel organismo.
En junio 25, 1924 (Leyes de 1924 p. 77), se decretó la Ley No. 11 que enmienda, entre otras disposiciones de la *798Ley No. 85, los artículos que han sido mencionados, que-dando enmendados como sigue:
“Art. 15. — -El gobierno de cada municipio queda por la presente constituido por una asamblea municipal y por los funcionarios eje-cutivos que. se expresan más adelante. m
“Art. 28. — Los funcionarios ejecutivos serán los que se expresan a continuación, cuyos cargos serán incompatibles con los de miem-bro de la asamblea municipal y con cualquier otro cargo insular o municipal retribuido. Estos “funcionarios serán nombrados por cua-tro años y desempeñarán sus cargos basta que sus sucesores sean nombrados y debidamente instalados, a menos que antes fuesen des-tituidos por justa causa:
“1. Alcalde,
“2. Director de beneñcencia municipal,
“3. Tesorero municipal,
“4. Director escolar,
“5. Director municipal de obras públicas, ■
“6. Auditor municipal,
“7. Secretario municipal.”
' “Art. 29. — El alcalde será elegido por el voto popular en la misma forma requerida por esta Ley para los miembros de la asam-blea municipal y deberá reunir las mismas condiciones de elegibili-dad que éstos.
La Ley No. 11 empezó a regir el primero de julio de 1924. De modo que se dio a sus disposiciones un efecto casi inmediato. Del estudio de la nueva ley se puede notar, sin embargo, que en la mayor parte de sus prescripciones se legisla para un futuro algo más remoto, pues aquellos preceptos que en seguida entraban en vigor eran como me-didas transitorias para preparar la maquinaria municipal que con ciertas innovaciones empezaba a funcionar luego de constituida en virtud de las próximas elecciones. Así por lo menos lo indica el artículo 72 que fué enmendado, diciendo :
“Art. 72. — El actual comisionado de servicio público, policía y prisiones asumirá los deberes del alcalde y tendrá las atribuciones que a éste se confieren desde el día en que empiece a regir esta Ley *799basta que tome posesión el alcalde que fuere elegido en las próxi-mas elecciones generales.
“La disposición contenida en el Artículo 51 de esta Ley, fijando un límite en los presupuestos municipales a las asignaciones para sueldos personales, empezará a tener efecto en el año económico 1925-26. Los presupuestos municipales para 1924-25 se regirán por las disposiciones de la ley municipal tal como existen en la actua-lidad.
“En todos los casos en que en esta Ley se mencione al ‘comisio-nado municipal de beneficencia’; al ‘comisionado municipal de hacienda’; al ‘comisionado municipal de instrucción pública’, y al ‘co-misionado municipal de obras públicas’, se entenderá que se refiere al ‘director de beneficencia municipal’, ‘tesorero municipal,’ ‘director escolar’, e ‘inspector municipal de obras públicas’ respectiva-mente.”
En armonía con este precepto está el artículo 29 de la ley enmendada que dispone que el alcalde será elegido por el voto popular. Y las próximas elecciones a que se refiere el artículo 72 fueron las que tuvieron lugar el 4 de noviem-bre de 1924. El mismo apelante admite que el término del antecesor del actual alcalde expiró con las últimas eleccio-nes, y así tenía que ser para los demás funcionarios ejecuti-vos cuyos nombramientos dependieran del antecesor o que hubieran sido nombrados durante su término. No parecería conforme a los naturales principios de un gobierno repre-sentativo, que es el espíritu que prevalece en la ley, tendentes a establecer la uniformidad y armonía en una administra-ción, que se extendiera el término de funcionarios de con-fianza más allá que el señalado para el jefe ejecutivo. No tenemos dudas, por tanto, que el término de duración de cuatro años para desempeñar dichos cargos, se refiere a los alcaldes que fueron electos por el voto popular el 4 de noviembre de 1924 y a los demás funcionarios ejecutivos que especifica el artículo 28, y que son nombrados de acuerdo con lo que determina el subsiguiente artículo 29.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.